Citation Nr: 9932098	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  94-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased disability evaluation for 
post-operative internal derangement of the right knee with 
chronic instability and quadriceps atrophy, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased disability evaluation for 
vascular headaches, currently evaluated as 30 percent 
disabling.

3. Entitlement to an increased disability evaluation for 
symptomatic left knee with history of old injury and 
chondromalacia, currently evaluated as 10 percent 
disabling.

4. Entitlement to an increased disability evaluation for 
gouty arthritis of the left great toe, currently evaluated 
as 10 percent disabling.

5. Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

6. Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently evaluated as 10 
percent disabling.

7. Entitlement to service connection for a heart disorder to 
include tachycardia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1981 to May 
1989.

This case returns to the Board of Veterans' Appeals (Board) 
on appeal from a remand dated in May 1996.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate review.  This appeal 
originates from a decision dated in May 1992, by the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).

During the pendency of this appeal, in January 1997, the RO 
granted service connection for a major depressive disorder 
and assigned a 30 percent disability evaluation effective 
from September 10th, 1991.  Accordingly, in view of this 
action, the complete benefit sought on appeal with respect to 
the claim for entitlement to service connection for an 
acquired psychiatric disorder has been favorably resolved.  
In this regard, the Board notes that the appellant's 
representative has raised the issue of entitlement to an 
increased disability evaluation for the major depressive 
disorder.  However, the record does not reflect that the 
appellant has submitted a Notice of Disagreement with the May 
1999 rating decision which confirmed and continued the 30 
percent evaluation.  Nor has a Statement of the Case with 
appropriate citation to and discussion of the applicable laws 
and regulations regarding the assignment of an increased 
disability evaluation for his depressive disorder been 
issued.  In view of these circumstances and the question as 
to whether the appellant seeks to appeal the disability 
evaluation currently assigned for the service-connected 
depressive disorder, this matter is referred to the RO for 
appropriate action.  See e.g. Grantham v. Brown, 114 F3rd. 
1156 (Fed. Cir. 1997).

The Board further notes that the appellant's representative, 
in her October 1999 Informal Presentation, has raised 
additional issues regarding the effective dates for the 
assignment of the initial ratings for degenerative joint 
disease due to trauma of the right and left knees.  However, 
these issues have not been developed, adjudicated or 
certified for appeal.  Accordingly, they are referred to the 
RO for appropriate action.  

Finally, the issues of entitlement to increased disability 
evaluations for symptomatic left knee with history of old 
injury and chondromalacia and vascular headaches are the 
subject of the remand immediately following this decision.


FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a heart disorder manifested by tachycardia 
which is related to the appellant's period of active duty 
or a service-connected disability.

2. There is no competent evidence of record to establish that 
any preexisting mitral valve prolapse increased in 
severity beyond it's normal progression during service.

3. The appellant's right knee disorder is manifested by a 
marked limp, absent right patella, muscle strength 
measured as 3/5 with atrophy of the right quadriceps 
muscle, tenderness and mild swelling with mild anterior-
posterior instability and mild medial lateral instability 
with a range of motion from 10 to 80 degrees.

4. The appellant's right knee disorder is not productive of a 
limitation of extension to 30 degrees or ankylosis of the 
knee joint.

5. The appellant's gouty arthritis of the left great toe is 
manifested by a history of an elevated uric acid level 
with pain and tenderness of the first metatarsal 
phalangeal joint of the left foot and is not shown to be 
productive of one or two exacerbations a year in a well-
established diagnosis or of symptoms analogous to a 
moderately severe foot injury.

6. The appellant's hypertension has not been shown to be 
productive of a diastolic pressure predominantly 110 or 
more with definite symptoms, or diastolic pressure 
predominantly 110 or more, or systolic pressure 
predominantly 200 or more.

7. The appellant's irritable bowel syndrome is manifested by 
complaints of 8 to 10 watery stools per day and is not 
shown to be productive of severe symptoms with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.


CONCLUSIONS OF LAW

1. The claim for service connection for a heart disorder to 
include tachycardia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim service connection for mitral valve prolapse is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The criteria for a disability evaluation in excess of 30 
percent for post-operative internal derangement of the 
right knee with instability and quadriceps atrophy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, Diagnostic 
Code 5257 (1999).

4. The schedular criteria for a disability evaluation in 
excess of 10 percent for gouty arthritis of the left great 
toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5284-5017 (1999).

5. The schedular criteria for a disability evaluation in 
excess of 10 percent for hypertension are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, Diagnostic Code 7101 (1997 & 1999).

6. The schedular criteria for a disability evaluation in 
excess of 10 percent for irritable bowel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Furthermore, service connection may be in order where 
disability is shown to be proximately due to or the result of 
a service-connected disease or injury  38 C.F.R. § 3.310.

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claim for service connection for a 
heart disorder manifested by tachycardia secondary to 
hypertension to include service connection for mitral valve 
prolapse on an aggravation basis.  As noted above, to meet 
the requirement of a well grounded claim such to allow for 
analysis of the merits of the claim for service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown supra.  

In this case, the record does not reflect competent medical 
evidence to establish the presence of a heart disorder to 
include the identified tachycardia which is related to 
service or the appellant's service-connected hypertension.  
Furthermore, the record reflects that the appellant had 
cardiovascular symptoms to include a murmur as a child and on 
VA examination in January 1994, the examiner provided the 
following diagnosis and opinion:

DIAGNOSES:  

(1)  Mitral valve prolapse (Mitral valve 
prolapse can be congenital or it can be 
acquired.  With the history of the heart 
problems as a child and the electric 
cardiographic findings in his records, it 
is my clinical judgment that the murmur 
that was heard as a child indicated the 
presence of mitral valve prolapse at that 
time.  He also gives a history of passing 
out with exertion as a child.  It is my 
feeling that we are dealing now with 
simply an extension of the problem with 
mitral valve prolapse into adulthood.

There is no additional competent evidence of record to 
establish that any preexisting mitral valve prolapse 
increased in severity beyond it's natural progression during 
service.  

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has failed to submit a well grounded claim for a 
heart disorder to include tachycardia secondary to 
hypertension or that his preexisting mitral valve prolapse 
was aggravated by service. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence a 
heart disorder and it's relationship to service or his 
service-connected hypertension are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular disorder or period of time.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The record in this case 
specifically lacks such competent evidence to provide a 
plausible basis to link the presence of a heart disorder to 
include tachycardia to service or the service-connected 
hypertension.  In fact, while the evidence documents the 
presence of tachycardia, there is no diagnosis of underlying 
cardiovascular pathology which has manifested as tachycardia.  
Furthermore, the appellant's contentions regarding the 
resolution of the mitral valve prolapse prior to service 
entry is entirely unsupported by the evidence of record which 
is, in fact, to the contrary, with post-service findings 
documenting the presence of mitral valve prolapse, including 
the January 1994 VA examiner's opinion noting that the 
appellant's current diagnosis of mitral valve prolapse is a 
continuation of the pre-service condition.

The Board notes that the quality and quantity of the evidence 
required to meet the statutory burden of submitting evidence 
of a well-grounded claim will depend upon the issue presented 
by the claim.  Where the issue is factual in nature, e.g., 
whether an incident or injury occurred in service, competent 
lay testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where, as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  As noted above, it is 
the lack of competent medical evidence to support the 
appellant's contentions regarding the presence of a 
cardiovascular disorder and it's relationship to service or a 
service-connected disability which is deemed to render his 
claim implausible.

The Board has carefully considered the appellant's statements 
and contentions with respect to his claim for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).  In addition, the Board has considered the 
appellant's arguments regarding the provisions of secondary 
service connection and the holding in Allen v. Brown,  7 Vet. 
App. 439 (1995).  However, in view of the above and the lack 
of any additional evidence to provide a basis to relate any 
current disability to the service-connected hypertension, 
based on either causation or aggravation, the Board finds 
these provisions inapplicable.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).


II.  Increased Disability Evaluations

Initially, the Board notes that the appellant's claims for 
increased disability evaluations are well grounded within the 
meaning of 38 U.S.C.A.§ 5107(a).  Specifically, his 
assertions regarding the disabilities increase in severity 
since the last time they were evaluated by VA are deemed 
sufficient to render the claims plausible.  See e.g. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1).  The statement must be adequate to 
enable a claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review by the 
United States Court of Appeals for Veterans Affairs (the 
Court), formerly the United States Court of Veterans Appeals.  
See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
addition, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F3rd 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

A.  Postoperative Internal Derangement, Right Knee, with 
Chronic Instability and Disuse Quadriceps Atrophy

The record reflects that the RO granted service connection 
for the appellant's right knee disability in November 1989 
and assigned a 20 percent disability evaluation effective 
from May 3rd, 1989.  The rating board noted that the 
appellant was discharged from active duty, in part, due to a 
Physical Evaluation Board finding of posttraumatic 
patellofemoral degenerative arthritis of the right knee.  On 
VA examination in August 1989, the appellant reported that he 
underwent surgery on three occasions for his right knee and 
that he experienced chronic pain with recurrent instability 
and intermittent swelling of the knee joint.  On physical 
examination, there was a long, medial joint line scar and 
prominence of the anterior tibial tubercle of the right knee.  
Laxity was found on the right with an obvious quadriceps 
atrophy compared to the left.  There was tenderness to 
palpation along the medial joint line and the anterior tibial 
tubercle, although no abnormality was palpable.  There was 
mild subpatellar crepitus and x-ray examination revealed 
post-operative changes in the right knee with two metallic 
screws and an apparent surgical procedure on the anterior 
tibial eminence.  The insertion of the inferior patellar 
tendon was noted to have possibly been moved down onto the 
tibia by this procedure.  There was some evidence of disuse 
osteoporosis seen in the proximal tibial plateau as well as 
the distal femur with a mild moth-eaten appearance of the 
bone.  The overall diagnosis was post-operative internal 
derangement of the right knee, symptomatic, with chronic 
instability and secondary quadriceps atrophy.

In July 1991, the RO increased the appellant's disability 
evaluation for the right knee disorder to the 30 percent 
level effective from April 26th, 1991.  The rating board 
noted that the appellant underwent VA examination in June 
1991.  The appellant was noted to walk with a moderate limp 
on the right side.  He wore a knee brace and there was mild 
hypertrophy of the right knee joint compared to the left.  
Range of motion was measured as 0 to 100 degrees with acute 
pain on motion but there was no evidence of crepitus.  There 
was medial collateral instability and severe right quadriceps 
atrophy compared to the left.  The appellant was capable of 
full weight bearing on the right with pain, and x-ray 
examination revealed post-operative changes with degenerative 
joint disease.  The diagnostic impression was post-operative 
right knee with tibial osteotomy and patellectomy, 
symptomatic, with limitation of motion, degenerative joint 
disease and quadriceps atrophy and chronic instability. 

The 30 percent evaluation has been carried forward to the 
present appeal.

Analysis

Upon careful review of the entire evidence of record in this 
case, the Board concludes that entitlement to an evaluation 
in excess of the currently assigned 30 percent rating is not 
warranted.  In reaching this conclusion, the Board has 
reviewed VA outpatient treatment reports dated from 1993 to 
1998, VA examination reports dated in 1992, 1993, 1994 and 
1998 as well VA hospitalization reports dated in 1992, 1993, 
1994 and 1998.  However, particular emphasis has been placed 
upon the findings noted on VA examination in March 1998, 
viewed in light of the criteria for an increased evaluation 
as set forth below.

On VA examination in March 1998, the appellant reported a 
history of four surgeries on his right knee including 
arthroscopy, a "Marquette" procedure involving bone 
replacement, osteotomy and a patellectomy.  The appellant 
reported complaints of constant knee pain which varied from a 
dull ache when sitting to a constant sharp bone on bone 
grating sensation with all activities.  He also indicated 
that he had weakness, stiffness, swelling, heat, redness, 
instability, give-way, locking, fatigability, and lack of 
endurance.  He further noted that he wore a knee brace on the 
right knee.  On physical examination, the appellant walked 
with a marked limp and was unable to walk on his heels or 
toes or to squat and arise.  An extensive surgical scar was 
noted over the right knee and the right patella was absent.  
Muscle strength was 3/5 and there was atrophy of the right 
quadriceps muscle.  The knee was tender, with mild swelling, 
and there was no redness nor heat.  There was mild anterior-
posterior medial lateral instability and the range of motion 
was from 10 to 80 degrees.  The diagnosis was status post 
internal derangement including ruptured anterior cruciate 
ligament of the right knee, status post arthroscopic surgery 
in 1987, Marquette procedure 1987, osteotomy 1987 and 
patellectomy 1989.

The appellant's right knee disorder is currently evaluated 
pursuant to Diagnostic Code 5257 which provides for a 30 
percent evaluation for a severe impairment of the knee with 
recurrent subluxation or lateral instability.  The 30 percent 
evaluation is the maximum rating available under Code 5257.  
In this regard, the Board notes that service connection has 
been granted for degenerative joint disease due to trauma, 
right knee and a separate 10 percent evaluation has been 
assigned for this disability.  Accordingly, the Board has 
reviewed other potentially applicable Codes including 5260 
and 5261 for limitation of flexion and extension.  However, 
the maximum rating for limitation of flexion is 30 percent 
and while Code 5261 provides for a 40 percent rating, there 
must be limitation of extension to 30 degrees.  Review of the 
record reveals that on VA examination in March 1998 the 
appellant's extension was shown to be limited to 10 degrees.  
There is no additional evidence to establish the presence of 
limitation of extension to meet the criteria for a 40 percent 
evaluation under Code 5261.

Ratings in excess of 30 percent are also available under Code 
5256 and the appellant's representative has argued that the 
appellant's right knee disability should be evaluated 
pursuant to this Code.  However, Code 5256 provides for 
evaluation on the basis of ankylosis of the knee joint.  The 
medical evidence of record in this case does not document 
that the appellant's right knee is ankylosed.  In fact, as 
noted above, on VA examination in March 1998 the appellant's 
right knee range of motion was from 10 degrees to 80 degrees.  
Accordingly, Code 5256 is not applicable to the appellant's 
disability.

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 with respect to the assignment of an 
extraschedular evaluation.  In this regard, the Board notes 
that in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  Upon careful 
consideration of the above, the Board concludes that the 
schedular provisions have not been shown to be inadequate in 
this case and the appellant's right knee disorder has not 
been shown to be productive of an extraordinary 
symptomatology such to render the regular schedular criteria 
inapplicable.  

As noted above, the medical evidence reflects that the 
appellant's right knee disorder is manifested by post-
surgical residuals, constant pain and limited motion.  
However, there is no competent evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  Significantly, on a VA examination 
in March 1998, the appellant reported that he was a student 
seeking a masters degree.  Furthermore, the record does not 
reflect that the appellant has required hospitalization in 
the recent past for his right knee disorder or that there has 
been any extraordinary outpatient treatment for this 
disability. 

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the undersigned concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's postoperative internal 
derangement, right knee with chronic instability and disuse 
quadriceps atrophy and that the record does not suggest, 
based upon the findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
right knee disability such to require referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.

Accordingly, in view of the above analysis, the Board finds 
that the appellant's postoperative internal derangement, 
right knee with chronic instability and disuse quadriceps 
atrophy is appropriately evaluated at the 30 percent level.  
In reaching this conclusion, the Board has weighed the 
evidence of record and finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, as 
the weight of the evidence in favor of the appellant's claim 
does not approximate the weight of the evidence against his 
claim, the doctrine of the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b).

B.  Gouty Arthritis of the Left Great Toe

The record reflects that service connection for gouty 
arthritis of the left great toe was granted by the RO in 
November 1989 and a 10 percent evaluation was assigned 
effective from May 3rd, 1989.  The rating board noted that 
during service the appellant was placed on medication for 
gout.  On VA examination in August 1989, the examiner noted 
that the appellant had mild erythema and hypertrophy of the 
left first metatarsal phalangeal joint with some residual 
tenderness.

The 10 percent evaluation has been carried forward to the 
present appeal.

The appellant's left toe disability is currently evaluated 
pursuant to Diagnostic Code 5017-5284.  Code 5017 provides 
that gout will be evaluated on limitation of motion of the 
affected parts as rheumatoid arthritis under Code 5002.  
Pursuant to Code 5002, a 20 percent disability evaluation is 
warranted where there are one or two exacerbations a year in 
a well-established diagnosis.  Where there are incapacitating 
exacerbations occurring 3 or more times a year, a 40 percent 
evaluation is warranted.  Code 5284 provides that a moderate 
foot injury warrants a 10 percent evaluation.  A moderately 
severe injury warrants a 20 percent evaluation and a severe 
foot injury warrants a 30 percent evaluation.

After review of the evidence of record in this case, the 
Board finds no objective evidence that the appellant's left 
toe disorder is productive of one or two exacerbations per 
year or that the presence of symptoms analogous to a 
moderately severe foot injury have been shown.  While the 
appellant, through his representative, has argued that a 20 
percent evaluation is warranted on the basis of one or two 
exacerbations per year, the objective medical evidence of 
record simply does not support that argument.  In fact, the 
voluminous record in this case is essentially silent with 
respect to the left toe disability to include reported 
complaints from the appellant.  Accordingly, in the absence 
of any additional evidence to the contrary, the Board finds 
that entitlement to an increased disability evaluation for 
the appellant's left great toe disorder is not warranted.

C.  Hypertension

The record reflects that the RO granted service connection 
for hypertension in November 1989 and assigned a 10 percent 
evaluation effective from May 3rd, 1989.  The rating board 
noted that the appellant's blood pressure was elevated during 
service and on VA examination in August 1989, the examiner 
noted a diagnosis of hypertension, well controlled with 
medication.

The 10 percent rating has been carried forward to the present 
appeal.  

During the pendency of this appeal, the applicable rating 
criteria for cardiovascular disorders, 38 C.F.R. § 4.104 et 
seq., was amended effective January 12th, 1998.  See 62 Fed. 
Reg. 65,219 (December 11th, 1997).  Pursuant to VAOPGCPREC 
11-97, where a regulation is amended during the pendency of 
an appeal to the Board, the Board must first determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation, and, if it is, the Board 
must apply the more favorable provision.  See Dudnick v. 
Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  After review of each 
provision, the Board is unable to determine whether one is 
more favorable than the other.  Accordingly, the appellant's 
claim will be evaluated in light of both provisions.  
However, it is noted that any favorable action taken pursuant 
to the new criteria cannot be effective prior to the 
effective date of the legislation from which the new criteria 
originated.  See Rhodan v. West,  12 Vet. App. 55 (1998) 
(Where the United States Court of Appeals for Veterans Claims 
held that the effective date rule prevents the application of 
a later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law, citing 38 U.S.C. 
§ 5110(g), 'Where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
an award or increase... shall not be earlier than the effective 
date of the Act or administrative issue.")

Pursuant to the criteria in effect prior to January 12th, 
1998, hypertensive vascular disease (essential arterial 
hypertension) is rated based upon diastolic pressure readings 
(the second number in the equation).  Where diastolic 
pressure readings are predominantly 100 or more a 10 percent 
disability evaluation is warranted.  Where the readings are 
predominantly 110 or more with definite symptoms a 20 percent 
disability evaluation is warranted and where the readings are 
predominantly 120 or more and there are moderately severe 
symptoms a 40 percent disability evaluation is warranted.  It 
is further provided that when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  See Note 2.

The revised criteria provide that a 60 percent evaluation is 
warranted where the diastolic pressure is predominantly 130 
or more.  Where the diastolic pressure is predominantly 120 
or more, a 40 percent evaluation is warranted.  Diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more warrants a 20 percent evaluation 
and diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control warrants a 10 percent evaluation.

After careful review of the evidence of record in this case, 
the Board concludes that entitlement to an increased 
disability evaluation for hypertension has not been shown 
pursuant to either the old or new rating criteria.  

On VA examination in August 1998, the appellant's blood 
pressure was noted to be 151/98 sitting, 79/54 standing and 
149/99 lying down.  Subsequent readings were noted to be 
140/110 while lying down and 120/80 while standing.  Previous 
readings noted on VA outpatient examination in 1998 included 
144/90 in May and 153/92 in June.  On VA hospitalization in 
April 1998, readings of 131/76 and 120/70 were noted.  The 
Board notes that these readings are essentially consistent 
with those documented within the evidence of record as a 
whole from 1992 through 1998.  

In view of these findings and the lack of evidence of 
diastolic pressure predominantly 110 or more with definite 
symptoms, or diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, entitlement to 
an increased disability evaluation for hypertension is not 
warranted.  Although the appellant's representative has 
argued that the appellant's blood pressure should be 
evaluated without the use of medication, the applicable laws 
and regulations do not provide for evaluation of hypertension 
in this manner.  In the absence of appropriate regulatory 
authority, this contention is deemed to be without merit.


D.  Irritable Bowel Syndrome

Service connection for irritable bowel syndrome (IBS) was 
granted by the RO in November 1989 and a noncompensable 
disability evaluation was assigned effective from May 3rd, 
1989.  The rating board noted that the appellant was treated 
during service for lower abdominal pain with the diagnostic 
impression of irritable bowel syndrome.  In April 1982, it 
was noted that the appellant's IBS was resolving.  On VA 
examination in August 1989, the appellant reported that he 
had been treated previously for colitis and that he had 
undergone a diagnostic colonoscopy.  He further noted that he 
had become asymptomatic and had no gastrointestinal (GI) 
symptoms for the past year.  The diagnosis was history of 
colitis, inactive and asymptomatic on examination.

In July 1991, the RO increased the appellant's disability 
evaluation for IBS to the 10 percent level effective from 
April 26th, 1991.  It was noted that the appellant reported 
having 8 to 10 stools per day for many years and that his 
weight was stable on VA examination in June 1991.  On 
examination at that time, he reported that with stress he 
experienced explosive diarrhea and that he was on no 
medication for his GI symptoms.  He further noted that his 
appetite was good and that his weight had remained stable.  
No significant abnormalities were found on physical 
examination and the diagnosis was chronic irritable bowel 
syndrome, symptomatic but stable.

The 10 percent disability evaluation has been carried forward 
to the present appeal.

The appellant's IBS is currently evaluated pursuant to 
Diagnostic Code 7319 which provides that moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
with abdominal distress warrants a 10 percent evaluation.  
Where there are severe symptoms manifested by diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress, a 30 percent evaluation is 
warranted.

Upon review of the evidence of record in this case, the Board 
concludes that entitlement to an increased disability 
evaluation for IBS has not been shown.  In fact, the 
appellant has been seen on numerous occasions over the years 
for various disabilities and these records are significant 
for the overall lack of complaints, findings or manifestation 
of an active IBS.  While the appellant underwent colonoscopy 
during VA hospitalization in December 1992, for complaints of 
rectal bleeding, the procedure revealed the presence of 
internal hemorrhoids in an otherwise normal examination.  
Subsequent records fail to document the presence of symptoms 
which have been characterized as representative of a severe 
IBS.  

The appellant's contentions regarding the severity of his GI 
disorder have been considered by the Board.  However, these 
assertions are found to be outweighed by the objective 
medical evidence of record which fails to support the 
presence of a severe irritable bowel syndrome.  The severity 
of the appellant's disability is acknowledged; however, in 
the absence of any additional evidence to the contrary, this 
disability is deemed to be adequately evaluated at the 10 
percent level.



ORDER

Service connection for a heart disorder to include 
tachycardia secondary to hypertension is denied.

Service connection for mitral valve prolapse is denied.

A disability evaluation in excess of 30 percent for 
postoperative internal derangement, right knee with chronic 
instability and disuse quadriceps atrophy is denied.

A disability evaluation in excess of 10 percent for gouty 
arthritis is denied.

A disability evaluation in excess of 10 percent for 
hypertension is denied.

A disability evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.


REMAND

Review of the record reveals that in May 1999 the RO 
increased the disability evaluation for the appellant's 
symptomatic left knee with history of old injury and 
chondromalacia from 10 percent to 20 percent effective from 
August 28th, 1994.  A temporary total disability evaluation 
was assigned effective from April 15th, 1998, to June 30th, 
1998 and a 10 percent evaluation was assigned effective from 
July 1st, 1998.  The temporary total disability evaluation 
was assigned for convalescent purposes pursuant to 38 C.F.R. 
§ 4.30, after the appellant underwent arthroscopy, plica 
resection, and abrasion condylarplasty with partial 
synovectomy of the left knee.  However, as noted above, upon 
expiration of the temporary total disability evaluation, the 
appellant's rating was reduced to the 10 percent level.  The 
appellant has argued and the Board agrees that the record is 
lacking with respect to medical evidence regarding the nature 
and severity of the appellant's left knee disability upon 
expiration of the temporary total rating.  In fact, the 
record reflects that the most recent VA examination preceded 
the left knee surgery and that there is only one outpatient 
treatment report dated in June 1998, following the surgery, 
which provides minimal information regarding the status of 
the left knee disability.  Accordingly, the Board believes 
that in view of the appellant's recent left knee surgery and 
the current state of the record, additional development is 
necessary to provide an adequate basis upon which to evaluate 
the nature and severity of this disability.

The Board notes that the appellant's representative has also 
argued that the appellant is entitled to an effective date 
earlier than August 28th, 1994, for the assignment of the 20 
percent rating for the symptomatic left knee with history of 
old injury and chondromalacia.  However, in view of the 
current procedural posture of this issue, and the fact that 
staged ratings have been assigned during the course of the 
appeal, the Board believes that this issue is contemplated 
within the adjudication of the pending increased evaluation 
claim.  Specifically, the appellant's claim as it currently 
stands includes entitlement to an evaluation in excess of 10 
percent prior to August 28th, 1994, for evaluation in excess 
of 20 percent after August 28th, 1994, and for restoration of 
a 20 percent evaluation after July 1st, 1998.  

The appellant has also argued that additional development is 
necessary regarding the severity of his vascular headache 
disorder and has requested that this issue be returned to the 
RO.  The appellant's local representative has argued that the 
Board's June 1996 remand directed the RO to conduct an 
examination, if necessary.  While no such instruction was 
provided in the June 1996 remand decision, the Board notes 
that the medical evidence currently of record does not 
specifically address the nature and severity of the headache 
disorder to include the frequency of the appellant's 
headaches.  In view of the above request, the Board believes 
that additional development would be helpful in the 
evaluation of this disability.


Accordingly, this case is REMANDED for the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issues.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claims, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should schedule the appellant 
for VA orthopedic and neurological 
examinations in an effort to evaluate 
the nature and severity of the left 
knee disability, as well as to 
determine the severity and frequency 
of the service-connected vascular 
headaches.  The examiners are 
requested to review the claims folder 
prior to the examinations and to 
indicate that such review has been 
conducted.  All tests and studies 
deemed necessary should be conducted.  
The examiners should review the 
results of any testing prior to 
completion of the reports.  The 
reports of the examinations should be 
comprehensive and include a detailed 
account of all manifestations of 
relevant pathology found to be 
present.  The examiner should provide 
complete rationale for all conclusions 
reached.  

3. The neurological examiner should be 
requested to comment on the nature and 
severity of the appellant's vascular 
headaches and to comment on the 
frequency of such headaches.

4. Upon completion of the above, the RO 
must readjudicate the appellant's 
claims for increased disability 
evaluations for symptomatic left knee 
with history of old injury and 
chondromalacia to include restoration 
of the 20 percent rating after July 
1st, 1998, and for vascular headaches.  

5. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
corrective action is to be 
implemented.  Stegall v. West, 11 
Vet.App. 268 (1998)

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

